DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 02/04/2021. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejections under 35 U.S.C. 112(b) have been withdrawn in response to the amendments submitted by applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata et al (Publication number: US 2015/0279281) in view of Futterer (Publication number: US 2016/0327906) in view of Shin et al (Patent number: US 9,213,212).

Consider Claim 1, Nakahata et al show a method for modulating light in liquid crystals (paragraphs 9 and 183), the method comprising:
(a) Coupling a voltage across a layer of liquid crystals, where the voltage is supplied from a driving circuit, the voltage includes a plurality of step volts from a voltage level VL to VH and is impulsively increased to VP (see figures 1 and 2; paragraphs 9-11, 71, and 72); (The signal voltage Vsig/reference voltage Vofs output from the signal output circuit 60 is written in a unit of the pixel row selected by the scanning performed by the writing scanning circuit 40, through the signal lines 33).
(b) VL is at least above Vth, a threshold voltage, VH is a voltage level that causes to twist the liquid crystals, and VP is a voltage level greater than the voltage level VH for a moment to minimize or eliminate a free relaxation time that would otherwise happen when the voltage level VH drops (see figure 3; paragraphs 90-94); (VL is read as voltage in signal writing and movement degree correction period. See Vg and Vs voltages in the T16-T17 period. VL here is above Vth. Further, VH is read as the voltage increase in T17-T18. See Vg and Vs voltages. VP is read as the Vsig after T18 which is higher than VH. The applicant did not specify how long or what constitutes a “moment.” Therefore, the light emission period after T18 is read as “for a moment”). 
(see paragraphs 9 and 33); (One of a first signal voltage and a second signal voltage is adjusted so that the first signal voltage is caused to be closer to a signal voltage corresponding to the white display and the second signal voltage is caused to be closer to a signal voltage corresponding to the black display, the first signal voltage defining a light-emitting brightness of a light-emitting pixel corresponding to the predetermined pixel in the first frame, the second signal voltage defining a light-emitting brightness of the light-emitting pixel in the second frame).
However, Nakahata et al does not specifically show modulating light in amplitude and phase simultaneously in liquid crystals.
In related art, Futterer shows modulating light in amplitude and phase simultaneously in liquid crystals (see paragraphs 29 and 30); (The display device comprises a spatial light modulator device having combined phase modulating pixels and amplitude modulating pixels).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Futterer into the teaching of Nakahata in order to generate a complex modulation of sufficiently coherent light (see Futterer; paragraphs 25 and 26).
However, Nakahata and Futterer do not specifically show increasing the voltage level beyond VH to VP for a predefined time wherein liquid crystals are caused to fully block incident light.
In related art, Shin et al show increasing the voltage level beyond VH to VP for a predefined time wherein liquid crystals are caused to fully block incident light (column 21, lines 5-45); (A second voltage is applied to the pixel electrode 318 of the left-eye pixel The second voltage is larger than the first voltage. An effective azimuth angle of the liquid crystal layer 330 is maximized at a center between the left-eye pixel and the right-eye pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Shin et al into the teaching of Nakahata and Futterer in order to display an image having the black gray-scale (see Shin et al; column 21, lines 5-45).

Consider Claim 10, Nakahata et al show a spatial light modulator for modulating light in liquid crystals (paragraphs 9 and 183), the spatial light modulator comprising:
(a) A layer of liquid crystals (see paragraph 183); (read as the liquid crystal panel). 
(b) A power source generating a voltage coupled across the layer of liquid crystals, where the voltage includes a plurality of step volts from a voltage level VL to VH and is impulsively increased to VP (see figures 1 and 2; paragraphs 9-11, 71, and 72); (The signal voltage Vsig/reference voltage Vofs output from the signal output circuit 60 is written in a unit of the pixel row selected by the scanning performed by the writing scanning circuit 40, through the signal lines 33).
(see figure 3; paragraphs 90-94); (VL is read as voltage in signal writing and movement degree correction period. See Vg and Vs voltages in the T16-T17 period. VL here is above Vth. Further, VH is read as the voltage increase in T17-T18. See Vg and Vs voltages. VP is read as the Vsig after T18 which is higher than VH. The applicant did not specify how long or what constitutes a “moment.” Therefore, the light emission period after T18 is read as “for a moment”).
(d) A controller to control the power source to increase the voltage level VP to twist the liquid crystals gradually from substantially blocking an incident light to fully passing the incident light therethrough and again from substantially blocking the incident light to fully passing the incident light therethrough (see paragraphs 9 and 33); (One of a first signal voltage and a second signal voltage is adjusted so that the first signal voltage is caused to be closer to a signal voltage corresponding to the white display and the second signal voltage is caused to be closer to a signal voltage corresponding to the black display, the first signal voltage defining a light-emitting brightness of a light-emitting pixel corresponding to the predetermined pixel in the first frame, the second signal voltage defining a light-emitting brightness of the light-emitting pixel in the second frame).
However, Nakahata et al does not specifically show modulating light in amplitude and phase simultaneously in liquid crystals.
(see paragraphs 29 and 30); (The display device comprises a spatial light modulator device having combined phase modulating pixels and amplitude modulating pixels).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Futterer into the teaching of Nakahata in order to generate a complex modulation of sufficiently coherent light (see Futterer; paragraphs 25 and 26).
However, Nakahata and Futterer do not specifically show increasing the voltage level beyond VH to VP for a predefined time wherein liquid crystals are caused to fully block incident light.
In related art, Shin et al show increasing the voltage level beyond VH to VP for a predefined time wherein liquid crystals are caused to fully block incident light (column 21, lines 5-45); (A second voltage is applied to the pixel electrode 318 of the left-eye pixel The second voltage is larger than the first voltage. An effective azimuth angle of the liquid crystal layer 330 is maximized at a center between the left-eye pixel and the right-eye pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Shin et al into the teaching of Nakahata and Futterer in order to display an image having the black gray-scale (see Shin et al; column 21, lines 5-45).

(see paragraphs 29 and 30); (Light enters the spatial light modulator device and passes then both the phase modulating pixel and the amplitude modulating pixel where the light is reflected by the reflection plane in between. In this way, combined phase modulating and amplitude modulating pixels of a display panel are provided in order to realize a complex valued display device. In other words, it is provided to combine phase modulating (shifting) pixels and amplitude modulating pixels which are close to each other).

Consider Claims 3 and 12, Futterer shows modulating the phase prior to modulating the amplitude while the voltage is gradually increased (see paragraphs 56 and 57); (The SLM is created with which the light beam incident on the entrance plane of the SLM is directed preferably to the phase modulating element, and is modulated in phase by this phase modulating element. Then the light beam is further directed to a respective mirror segment of the mirror system in the reflection plane, where the light beam is reflected on the mirror segment and is directed back to the amplitude modulating pixel. The amplitude modulating pixel modulates the incident light in its intensity where then the light exits the SLM towards the space of the user of a reconstructed scene).

Consider Claims 4 and 13, Futterer shows that the phase is modulated between 0 ~ 2pi (see paragraph 30); (Usually the liquid crystal thickness of such an addressable transmissive layer, which is required for 2pi. phase modulation of phase modulating pixels is twice as high as the liquid crystal thickness).

Consider Claims 5 and 14, Nakahata shows that VP is provided to exceed VH by a predefined portion within a predefined period to minimize or eliminate the free relaxation time that would otherwise happen when VH drops (see figure 3; paragraphs 90-94); (VL is read as voltage in signal writing and movement degree correction period. See Vg and Vs voltages in the T16-T17 period. VL here is above Vth. Further, VH is read as the voltage increase in T17-T18. See Vg and Vs voltages. VP is read as the Vsig after T18 which is higher than VH). 

Consider Claim 6, Futterer shows that the layer of liquid crystals is within a spatial light modulator (see paragraphs 29 and 30); (The display device comprises a spatial light modulator device having combined phase modulating pixels and amplitude modulating pixels).
Consider Claims 9 and 17, Futterer shows that the layer of liquid crystals has a thickness of at least 2D, D is a thickness of a layer of liquid crystals used only to modulate an amplitude or a phase of an incident light (see paragraph 30); (Usually the liquid crystal thickness of such an addressable transmissive layer, which is required for 2pi. phase modulation of phase modulating pixels is twice as high as the liquid crystal thickness).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata et al (Publication number: US 2015/0279281) in view of Futterer (Publication number: US 2016/0327906) in view of Kroll et al (Publication number: US 2010/0149139).

Consider Claims 7 and 15, Nakahata and Futterer do not specifically show that the spatial light modulator is an LCoS (Liquid crystal on silicon) device.
In related art, Kroll et al show that the spatial light modulator is an LCoS (Liquid crystal on silicon) device (see paragraphs 132 and 133).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kroll into the teaching of Nakahata and Futterer in order to achieve higher frequencies (see Kroll et al; paragraphs 132 and 133).

Consider Claims 8 and 16, Futterer shows that birefringence of the liquid crystals is more significant than that of a layer of liquid crystals used only to modulate an amplitude or a phase of an incident light (see paragraph 73); (Advantageously, the spatial light modulator device of the display device can comprise a beam displacing element, preferably a birefringent element, more preferably a Savart plate, where the transparent substrate is designed as the beam displacing element for shifting the incident light passed the phase modulating pixel or the amplitude modulating pixel, depending on which pixel, phase modulating pixel or amplitude modulating pixel, the light passes first in the propagation of light. A Savart plate as beam displacing element can also be used to realize a serial combination of adjacent phase modulating pixels and amplitude modulating pixels).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/22/2021